Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 11, 2008                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  133887(57)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  BUDGET RENT-A-CAR SYSTEM, INC.,
           Plaintiff-Appellee,
                                                                    SC: 133887
  v                                                                 COA: 271703
                                                                    Wayne CC: 05-501303-NI
  CITY OF DETROIT and DETROIT POLICE
  DEPARTMENT,
             Defendants-Appellants.
  ______________________________________


               On order of the Chief Justice, the motions by the Michigan Association for
  Justice and the Coalition Protecting Auto No-Fault for leave to file briefs amicus curiae
  are considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 11, 2008                   _________________________________________
                                                                               Clerk